C. A. 9th Cir. Motion of respondent for leave to proceed in forma pauperis and certiorari granted. In addition to those questions presented by the petition, counsel are requested to brief and argue the following question: Whether, in light of the fact that the District Court found that the Henderson, Nev., police officer had probable cause to arrest respondent for violation of an ordinance which at the time of the arrest had not been authoritatively determined to be unconstitutional, respondent's claim that the gun discovered as a result of a search incident to that arrest violated his rights under the Fourth and Fourteenth Amendments to the United States Constitution is one cognizable under 28 U. S. C. § 2254. Reported below: 507 F. 2d 93.